Citation Nr: 1815450	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-21 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to April 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled to present testimony at a Board hearing before a Veteran's Law Judge (VLJ) in July 2017.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent disabling for PTSD have not been met.  38 U.S.C. §§ 1155, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

VA's has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 1155, 5103, 5103A, 5107, 5110, 7104; 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2017).

The claim adjudicated herein stems from the initial grant of service connection.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  Otherwise, the Board will adjudicate the issue on the merits as neither the Veteran nor his representative has raised any due process or procedureal issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In determing the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Estban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Under the General Rating Formula, the criteria for a 30 percent rating are:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Under the General Rating Formula, the criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited to solely whether a veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Analysis

Based on the evidence, the Board finds that the criteria for an initial rating in excess of 30 percent disabling for PTSD symptoms have not been met.  See 38 C.F.R. § 4.130, DC 9411.

The evidence of record shows that the Veteran's PTSD symptoms have caused occupational and social impairment with occasional decreases in work efficiency but not reduced reliability and productivity due to PTSD symptoms.  In looking at the Veteran's pertinent medical history, his enlistment examination and Report of Medical History show no clinical findings related to mental health.  See Service Treatment Records November 2003 to July 2007.  During service he was exposed to combat in Iraq and his stressor of fear of hostile military or terrorist activity of record.  See VA Examination August 2011.  At discharge there were no clinical findings related to mental health, although the Veteran did record that he was experiencing memory loss, amnesia or neurological symptoms related to his not remembering certain things about the Iraq sniper incident on his Report of Medical History.  See Service Treatment Records May 2009 to March 2007.  Additionally, he recorded that he had frequent trouble sleeping and had received counseling during service related to anger management.  Id.   Following service he has treated at the VA for PTSD, and provided a letter detailing his symptoms in July 2011. See Veteran Letter of Support July 2011.

The July 2011 Letter of Support detailed that his symptoms included nightmares, insomnia waking at least once a night, hypervigilance, avoidance of large crowds, and aggressive behavior toward his wife which included yelling at her on occasion.  See Veteran Letter of Support (Continued Part 3) July 2011.  Notably, he felt that he needed to be armed at all times and carried a gun with a concealed weapons permit.  See Veteran Letter of Support (Continued Part 2) July 2011.  There was one situation described in the letter where he retrieved the gun from the trunk of his car while on a trip with family members after having a flashback.  See Veteran Letter of Support (Continued Part 3) July 2011.  

In August 2011, the Veteran was afforded a VA examination.  The examiner observed that the Veteran had good hygiene and was adequately groomed; dressed appropriately in casual attire; displayed a pleasant attitude toward the examiner; was cooperative; and somewhat anxious.  The Veteran reported PTSD symptoms related to difficulty falling asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  Moreover, he denied depressed mood and other symptoms associated with major depressive disorder; he denied symptoms associated with mania; generalized anxiety disorder or panic attacks; expressed good relationships with his family members; and stated he had a best friend.  There were no reports of suicidal ideation, hospitalizations, or hallucinations.  Notably, the Veteran had just finished pre-requisites for a paramedic to nursing program and he was awaiting word of potential employment with the Tampa Fire Department.  The examiner opined that the Veteran's mental condition had been formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Following the examination, as noted above the Veteran was granted service connection for PTSD with a 30 percent disabling rating in September 2011.  

Treatment records reveal that the Veteran has experienced symptoms related to repeated episodes of insomnia (sleeping 2-3 hours a night), aggressive behavior, racing thoughts, increased rates of speech and increased goal-directed activity.  He denies past or present symptoms of obsessive-compulsive disorder (OCD) or psychosis.  Furthermore, he has never had thoughts of suicide or engaged in self-harm behavior.  He believes suicide "is a waste".  See Medical Treatment February 2011 to September 2011.  Additionally, he was assessed as having a low suicide risk factor during treatment.  Id.  

A Psychiatric/Psychological Impairment Questionnaire dated December 2011 recorded that the Veteran had no limitations in his ability to remember locations and work-like procedures.  Moreover, his ability to maintain attention and concentration for extended periods of time was mildly effected.  

Lastly, the Medical Treatment in January 2012 annotates that the Veteran was still having symptoms related to insomnia, however he reported his mood was better due to participation in an Anger Management group.  He was also optimistic about a potential job application at the Tampa Fire Department.  He was persuing marital therapy at the Tampa Vet Center, and noted that his relationship with wife has improved significantly.  Additionally, regarding relationships, the veteran discussed having positive/healing relationships with some of the people in his church.  The Veteran elaborated that being involved in these friendships seemed to change his worldview about being expendable and unimportant to others.  During treatment the examiner observed him to be alert; providing good eye contact; mild dysphoric mood with congruent full range affect; and he displayed no suicidal ideation, intent or plan.  His protective factors included his relationship with his wife, family and community/church members.

Based on the totality of the relevant evidence above, the Board finds that the Veteran's service-connected PTSD symptoms are more nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran exhibited symptoms are primarily insomnia, mood swings, flashbacks, and occasional aggressive behavior.  The Board finds him competent to report his observed symptomatology and his representations of symptoms are credible to describe the impairment and difficulties in his life.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With this in mind, the Board gives greater weight to the clinical findings in the August 2011 VA Examination and January 2012 VA examination mental health note.  The examiner reviewed the claims file, addressed the Veteran's lay statements, and provided a reasoned rationale that indicated the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Furthermore, the Veteran has not exhibited symptomatology warranting a 50 percent disability rating such as on-going panic attacks, difficulty understanding complex commands, memory loss, or difficulty in establishing and maintaining effective work and social relationships.  To the contrary, he has finished a degree program in order to become a nurse, anticipated being employed at the Tampa Fire Department, had made acquaintances at church,  expressed good relationships with his family, and had a best friend.  Moreover, he was active in Veteran support groups. The totality of the weight of competent probative evidence shows the Veteran's symptomatology reflects a frequency, severity, and duration not commensurate with the criteria for the next higher rating of 50 percent disabling. 

The Board notes the Veteran's propensity to be armed at all times, however he has not discharged the weapon, alluded to hariming himself with the weapon, or aggressively wielded the weapon against another individual.  On the contrary, the January 2012 VA examination treatment report reflects that the Veteran's relationships at his church seemsedto change his worldview about being expendable and unimportantto others.  The Board finds that such evidence weighs against a higher rating and is encouraged to see improvement in the Veteran's life.

The criteria for criteria for a 70 or 100 percent rating both reflect severe impairments with regard to occupational and social categories, specifically for such issues as suicidal ideation.  The Veteran has clearly expressed no suicidal ideation or plan.  In addition, the Veteran has not expressed symptoms such as hallucinations or delusions.  As such, the PTSD symptoms have been of generally the same level of disability; therefore staged ratings are not necessary.  See Fenderson, 12 Vet. App. At 126-127.  

In sum, the preponderance of the evidence does not show a disability picture commensurate with the next higher 50 percent disability rating.  Therefore, reasonable doubt does not arise, and the claim for an initial rating in excess of 
30 percent for PTSD is denied.  See 38 U.S.C. s&& 5107; 38 C.F.R. § 4.3.


ORDER

An initial disability rating in excess of 30 percent is denied.


REMAND

The Notice of Disagreement (NOD) dated March 2012 raises the issue of TDIU.  In a VA Memorandum dated April 2014 the claim was denied due to the failure of the Veteran or the Veteran's agent to return the Application for Increased Compensation Based on Unemployability.  See VA Letter April 2014.  The United States Court of Appeals for Veterans Claims (CAVC) has held that a TDIU claim is part and parcel of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, a Vocational Rehabilitation Check email dated March 2012 states the Veteran has the feasibility for employment, however the underlying records utilized to provide this opinion are not of record.  Furthermore, at the time of his examination the Veteran was unemployed, which could be an indication that he may not be able to obtain substantial gainful employment.  Therefore, remand is warranted to obtain the underlying vocational records and a referral to the Director, Compensation Service to determine if the Veteran requires a VA examination.

Additionally, updated VA treatment records should be associated with the record on remand.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

1. Update/Obtain VA treatment records from January 2017.

2.  Update/Obtain Vocational Rehabilitation Records.

3.  After completion of #1 and #2; refer the claim for TDIU to the Director, Compensation Service and notify the Veteran of such action.

4.  Thereafter, if any benefit sought remains denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


